The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, elements b) and c) of the system of claims 3 and 56, the structure associated with the limitations of claims 24-26 and 28-34 and  the structure of claim 68 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 27 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 27 not been further treated on the merits.
Claims 15-18, 48 and 79-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 15, “the lysing agent” does not have antecedent basis in any of claims 1, 2, 3 or 4.  In claim 16, “the substantial fraction” does not have antecedent basis in any of claims 1, 2, 3 or 4.  In claim 17, “the thickness variation” does not have antecedent basis in any of claims 1, 2, 3 or 4.  In claim 18, “the area of the highly uniform layer” does not have antecedent basis in any of claims 1, 2, 3 or 4.  In claim 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 19-20, 46-47  and 51-52 as dependent from claims 1-3 and claim 43 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The blood sample is not a positively recited limitation of the device , kit or system of claims 1-3, thus its further definition in claims 19-20 fails to further limit the claims from which they depend.  With respect to claim 43, the spacer height covers a range that is greater than the range of claims 1, 2, 3, or 4.  Thus it fails to further limit the scope of these claims.  With respect to claims 51-52, the limitation of these claims are method limitation(s) so that it does not provide a further limitation of the structure of claims 1-3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-12, 16-23, 40-51, 53-59 and 82-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (US 4,022,521) in view of Kummrow or alternatively Kummrow in view of Hall.
In the patent Hall teaches a molded transparent plastic specimen slide (see figures) for use in the microscopic examination of biological samples such as blood includes a molded slide (10) having a pattern of micronsize projections (12) extending from the surface which support a glass cover plate (16) in spaced parallel relation to the slide to thereby precisely control the specimen thickness and facilitate the examination of uniform, extremely thin samples.  The slide and cover plate have respective sample surfaces in area 11 of figure 1.  The paragraph bridging columns 2-3 teaches that the pattern of the microscopic projections along edges 13 and 14 (see figure 2) of area 11 are much more closely spaced than those in the central portion (15, see figure 3).  This closer spacing is utilized along one or more sides to facilitate quality control checking of the height of the projection pattern.  Typically, the projections in the central area are round posts, squares or rectangles having a nominal diameter of from approximately 15 microns to approximately 25 microns and are located in a regular pattern with centers approximately 200 to 1,000 microns apart.  In the more densely packed edge portions of the pattern, the projections are the same size as those in the central portion of the pattern, however, the projections are typically spaced with centers about 100 to 150 microns apart in the direction along either the edge 13 or 14 and from about 25 to 50 microns apart in the direction perpendicular to these edges.  Column 3, lines 12-30 teach that the projections may be any height required for the specimen thickness desired.  Typically, in the case of the analysis of blood cells, the projections are about 2 to 3 microns in height to allow a uniform single layer of blood cells in the specimen.  The large amount of open area in relation to the area occupied by the projections overcomes problems 
In the paper Kummrow presents a comparison between flow cytometric and microscopic determination of cell viability by fluorescence labeling using calcein acetoxy-methyl-ester and ethidium homodimer-1 (EHD) as live and dead stain, respectively. Peripheral blood monocytes served as model system and were accumulated applying density gradients.  Subsequently, monocytes were further enriched by magnetic-activated or fluorescence-activated cell sorting (MACS, FACS) targeting the antigen CD14.  Identical samples were used for flow cytometric and microscopic analysis to allow direct comparison of both analysis methods.  More than 1,000 cells were measured for each sample to minimize the measurement uncertainty caused by counting statistics. Good agreement was observed between the flow cytometric and microscopic viability measurements.  On average, the difference in viability measured by flow cytometry and microscopy amounted to (2.7 ± 1.4%) for live staining and (1.7 ± 1.2%) for dead staining.  These deviations were similar to the uncertainty of measurement for cell viability, thus demonstrating that both methods delivered equal results. In the dead/live staining section on page 199 is taught the process of staining cells.  Additionally, that section teaches that for microscopy, a 40 µL aliquot was pipetted in a Petri dish (35 mm diameter) and cells were allowed to sediment at 36 °C for about 10 minutes before inspection.  To avoid vignetting by different heights of the liquid and to reduce evaporation, a cover slip was placed on top of the fluid resulting in a constant thickness of the liquid layer.  The microscopic measurement section on page 199 teaches that for microscopy, an inverted microscope equipped with a 40X objective was used.  A triple-band filter set allowed simultaneous fluorescence excitation of EHD and calcein by a mercury-arc 
With respect to claims 1-3 and 54-55, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the device of Hall as the sample holder in the system and method of Kummrow because of its intended use in such analyses as taught by Hall and its ability to produce a precisely controlled the specimen thickness and facilitate the examination of uniform, extremely thin samples as taught by Hall and the fact that Kummrow teaches that placing a cover slip on top of the fluid resulted in a constant thickness of the liquid layer to avoid vignetting by different heights of the liquid.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the Petri dish/coverslip structure of Kummrow with the slide with spacing posts/coverslip structure taught by Hall because they both produce a biological fluid with constant thickness for analysis by similar apparatus as explained above.  With respect to claims 54-55, the predetermined uniform height of Hall (2 to 3 microns) is within the height specified by these claims.  With respect to claims 4 and 57, it would have been obvious to one of ordinary skill in the art at the time the .  
Claims 24-26, 28-39, 52, 60-67 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kummrow or alternatively Kummrow in view of Hall as applied to claims 1-12, 16-23, 40-51, 53-59 and 82-84 above, and further in view of Ozcan (US 2012/0157160, newly  cited and applied).  Hall and Kummrow do not teach the device as part of a mobile device.  
In the patent publication Ozcan teaches wide-field fluorescent imaging on a mobile device having a camera.  The imaging is accomplished with a compact, light-weight and inexpensive optical components that are mechanically secured to the mobile device in a removable housing.  Battery powered light-emitting diodes (LEDs) contained in the housing pump the sample of interest from the side using butt-coupling, where the pump light is guided within the sample holder to uniformly excite the specimen.  The fluorescent emission from the sample is then imaged using an additional lens that is positioned adjacent to the existing lens of the mobile device.  A color filter is sufficient to create the dark-field background required for fluorescent imaging, without the need for expensive thin-film interference filters.  Paragraph [0006] teaches that the mobile device having wide-field fluorescent imaging capability, in a preferred embodiment, includes a conventional mobile phone, webcam, or personal digital assistant (PDA) or the like with imaging functionality.  Figure 1B illustrates a series of bright dots (23) against a generally darker background.  The bright dots represent the fluorescent cells or particles that are imaged by the fluorescent imager (14) and mobile device (10).  Paragraph [0045] that figure 1C illustrates a sample holder (28) in the normal orientation as well as in a flipped orientation.  The sample holder is configured to rest within housing (16) such that excitation light source (24) is butt coupled to the side of the sample holder.  In this manner, the edge or side of the sample holder acts as a waveguide for the pumped light emitted from the excitation light source.  The sample holder may be secured within the housing on a support (30) which may take the form of a tray, ridge, platform or the like.  The sample holder may be any number structures used to hold a sample.  These include an optically transparent slide (e.g., glass or plastic slide), cuvette, multi-layer waveguide, or even an array of capillary tubes.  Paragraph [0046] teaches that, for example, the sample (32) may be sandwiched between opposing glass 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the sample holder of Hall in a system such as described by Ozcan because the Oscan system sample holder can be a volume of blood between two surfaces such as described by Hall and the Ozcan device clearly was intended to examine particles such as cells in blood to produce an image that can be counted among other things.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use known platelet stains in the Hall device because of the ability to see platelets for functions such as counting .  
Claims 13-15 and 68-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and where applicable to overcome the rejection under U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest these claims.
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive. In response to the amendments made, the previous rejections were modified/maintained to accommodate the changes made by applicant.  Additionally the figures have been objected to by examiner.  For claims not previously treated because of multiple dependency issues, the arguments are moot with respect to current rejections based on 35 U.S.C. 112.  
With respect to the obviousness rejection, examiner notes that the claims are drawn to a device, a kit, a system and a method.  Device, kit and system claims are treated different from method claims in that the former are structure based while the latter can include both structure and method limitations.  Thus structure based claims are not generally limited by the process they are intended to perform.  This distinction can be seen in particular by the rejections under U.S.C.112(d) above in that most of the claims being rejected are device, kit and system claims and the limitation does not further limit the structure of these claims while the method is not being rejected.  Tus an argument that is clearly directed to the use of the device is not commensurate with claims that are not method claims.  
With respect to the method claims, claims 19-20 show that whole blood is not the only type of blood that applicant considers to be within the scope of the claims since diluted whole blood and a partial blood sample are claimed.  Thus the scope of the method claims includes blood that has been diluted and/or some of the blood components have been removed.  Thus the arguments that appear to limit the invention to whole blood are also not commensurate in scope with the method claims.  
For these reasons the arguments are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to structures and/or methods for analyzing/counting cells such as platelets with a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797